                Case 3:20-cv-03426-JD Document 14-2 Filed 06/25/20 Page 1 of 1




 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 5                                  SAN FRANCISCO DIVISION
 6
 7                                                              Case No. 3:20-cv-03426-JD
        AARON GREENSPAN,
 8                                                              [PROPOSED] ORDER ON
              Plaintiff,                                        PLAINTIFF’S MOTION FOR
 9
                                                                COSTS AND EXPENSES
10                    v.                                        PURSUANT TO FEDERAL RULE
                                                                OF CIVIL PROCEDURE 4(d)(2)
11      OMAR QAZI, SMICK ENTERPRISES, INC.,                     FOR SERVICE ON ELON MUSK
        ELON MUSK, and TESLA, INC.,
12                                                              Re: ECF No. 14
13            Defendants.

14
15            Having reviewed Plaintiff’s Motion for Costs and Expenses Pursuant to Federal Rule of
16   Civil Procedure 4(d)(2) for Service on Elon Musk and the Declaration of Aaron Greenspan in
17   support thereof, the Court ORDERS that Plaintiff Aaron Greenspan is awarded $930.33 as
18   reimbursement for the costs and expenses of avoidable service of process on Elon Musk, to be
19   paid by Elon Musk to Aaron Greenspan within ten (10) days of the date of this order.
20            IT IS SO ORDERED.
21
22   Dated:
23
24
                                           Hon. James Donato
25                                         Judge of the United States District Court
26
27
28

     [PROPOSED] ORDER ON PLAINTIFF’S MOTION          1                                 3:20-cv-03426-JD
     FOR COSTS AND EXPENSES PURSUANT TO
     FRCP 4(d)(2) FOR SERVICE ON ELON MUSK
